COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-13-00303-CV


Olga Murry                                §    From County Court at Law No. 1

                                          §    of Tarrant County (2013-001762-1)
v.
                                          §    August 7, 2014

Bank of America, N.A.                     §    Opinion by Justice Dauphinot


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that Appellee Bank of America, N.A. shall have and

recover from Appellant Olga Murry’s deposit in lieu of supersedeas bond, all

costs of this appeal up to the amount deposited, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Lee Ann Dauphinot______________
                                          Justice Lee Ann Dauphinot